Title: To Benjamin Franklin from Vergennes, 28 February 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 28 fev. 1782
J’ai l’honneur de vous envoyer, M, copie d’une lettre de M. le Mis. de Castries avec L’original de celle qu’a addressée à ce Ministre le Sr. Mazeret, chirurgien à l’hopital françois établi à Lisbonne; cette dernière vous mettra au fait des secours que ce particulier a donne aux prisonniers américains qui ont été recueillis dans notre hôpital; je ne doute pas, M, que vous ne vous empressiez de pourvoir à son remboursement conformement aux desirs de M le Mis. de Castries.
M franklin
